Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 1 of 8




                    EXHIBIT H
         Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 2 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

WOODHULL FREEDOM                             )
FOUNDATION, HUMAN RIGHTS                     )
WATCH, ERIC KOSZYK,                          )
JESSE MALEY a/k/a ALEX                       )
ANDREWS, and THE INTERNET                    )
ARCHIVE,                                     )
                                             )
                                             )
                Plaintiffs,                  )
                                             )       Case No. 18-cv-1552 (RJL)
        v.                                   )
                                             )
UNITED STATES OF AMERICA                     )
and JEFFERSON B. SESSIONS,                   )
in his Official Capacity as                  )
ATTORNEY GENERAL OF                          )
THE UNITED STATES,                           )
                                             )
                Defendants.                  )
                                             )

                               DECLARATION OF ERIC KOSZYK

        Pursuant to 28 U.S.C. § 1746, I, ERIC KOSZYK, hereby declare as follows:


        1.      I am a licensed massage therapist who lives in Portland, Oregon. I have personal

knowledge of the matters stated in this declaration. If called upon to do so, I am competent to

testify to all matters set forth herein.

        2.      As described further below, since the enactment of the Allow States and Victims

to Fight Online Sex Trafficking Act of 2017, (“FOSTA”), I have been unable to advertise my

therapeutic massage business on the classified advertising website Craigslist

(www.craigslist.com) and thus cannot reach the same audience of potential customers as I had

prior to the law’s passage. This has resulted in a dramatic loss of revenue for my business.
        Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 3 of 8




       3.      I understand that Craigslist has publicly committed to reinstate the sections of its

website that it removed as a result of FOSTA, if the law changes. Should that occur I would

immediately place advertisements on Craigslist to better reach clients and grow my business.

       Licensure and Creation of Soothing Spirit Massage

       4.      I have worked as a licensed massage therapist since 2006, when I graduated from

the Brenneke School of Massage in Seattle, Washington after completing 1,000 hours of

program study. I am licensed as a massage therapist in Washington State, Virginia, Washington,

D.C., and Oregon. I have also been licensed in Florida when I resided there. I also carry liability

insurance that covers property damage and personal injury for my clients.

       5.      Although each state’s licensure requirements are different, they generally require

applicants to prove that they have formal education and training in massage therapy and anatomy

and physiology. They also generally require licensees to pass background checks and, as part of

that process, some require applicants to provide fingerprints and other personal information.

       6.      In my time as a licensed massage therapist, I have never lost any of my licenses,

had any of my licenses suspended, or had any other disciplinary action taken against me by any

licensing agency.

       7.      I am the owner and sole proprietor of Soothing Spirit Massage, my personal

massage business that I have run since 2007. I have operated Soothing Spirit as both a full- and

part-time business for the past thirteen years.

       Use of Craigslist to Advertise Soothing Spirit Massage

       8.      I used Craigslist as the primary way of finding clients for Soothing Spirit. I

estimate that, prior to FOSTA’s passage, I found approximately 90 percent of Soothing Spirit’s

clients through Craigslist.




                                                  2
        Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 4 of 8




       9.      Beginning in 2007, I would generally post one or two advertisements per week on

Craigslist to find clients. I would typically post my ads within the Therapeutic Services section

of Craigslist. Over time, I was also able to edit my ad to make clear that I was a man providing

massage therapy and that my services were professional and therapeutic. My ad largely remained

unchanged during the entire period I advertised Soothing Spirit on Craigslist.

       10.     When I first began posting ads in 2007, Craigslist allowed massage therapists to

post for free. Starting in 2009, Craigslist began charging to post ads appearing in the Therapeutic

Services section. To the best of my recollection, it initially cost $10 to post the first ad and an

additional $5 to repost the ad within the week. On average, I spent anywhere between $100-300

per year to advertise Soothing Spirit on Craigslist.

       Benefits of Using Craigslist to Advertise Soothing Spirit Massage

       11.     Generally speaking, I found Craigslist to be the easiest and the best way to reach

clients for Soothing Spirit. From 2007 to 2018 I tried to place ads on other websites but did not

find them to be as effective at finding clients whom I could provide therapy for on my schedule.

I believe the success of Soothing Spirit is directly related to my ability to use Craigslist to

advertise my service. This is because Craigslist is such a well-known platform used by all sorts

of individuals and businesses while also being popular with Internet users.

       12.     I have depended on Craigslist to advertise for Soothing Spirit because the website

provided me with numerous benefits, including:


       a.      Giving me the flexibility to determine when I provided massages to clients;

       b.      Allowing me to screen potential clients to avoid unsafe working conditions or
               dangerous individuals;

       c.      Helping me develop my business’ reputation for providing professional, quality
               massage therapy;



                                                  3
        Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 5 of 8




       d.      Allowing me to decide whether to host clients at my own home or to visit clients
               at their homes or hotels;

       e.      Allowing me to advertise in the multiple cities over the course of moving to
               multiple states between 2009-16, including Seattle from 2007-11, Florida from
               2011-12, Virginia from 2012-2016, and Portland since 2016.

       13.     The flexibility that Craigslist afforded my business was crucial because, during

the time I have operated Soothing Spirit, I have also had been pursuing many other professional,

political and personal opportunities, and have moved across the country twice. This has included

volunteering with a political organization, obtaining a master’s degree, and working as a

substitute teacher, all while maintaining my massage business.

       FOSTA’s Impact on Soothing Spirit’s Revenue

       14.     Craigslist’s decision to prohibit therapeutic advertisements after FOSTA’s

passage has had significant negative consequences on Soothing Spirit’s revenue.

       15.     Based on a review of the tax returns filed for Soothing Spirit, I believe that

FOSTA is the primary reason my business has suffered a substantial monetary loss.

       16.     Soothing Spirit’s revenue has varied over time. For example, in 2015 Soothing

Spirit generated around $4,500 in revenue. Although this figure was less than I had made in

previous years, the decline was largely the result of taking on full-time childcare duties after the

birth of our first child. Nonetheless, operating Soothing Spirit gave me the opportunity to

continue to provide massage services and support my family with a supplemental income.

       17.     In 2016, Soothing Spirit reported $8,300 in revenue, an increase that was the

result of my ability to work 10-15 hours per week providing massages while still being the

primary caregiver.

       18.     In 2017, Soothing Spirit reported $3,018 in revenue, a decline that I attribute to at

least two circumstances: moving from Virginia to Portland, Oregon at the end of 2016, which



                                                  4
        Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 6 of 8




required several months to become licensed and to establish my business in Oregon, and the birth

of our second child in 2017.

       19.     By 2018, after our family had been in Portland for more than a year, I planned to

increase Soothing Spirit’s revenue, largely through advertising on Craigslist.

       20.     In late March 2018, however, I learned that FOSTA passed both chambers of

Congress. On Friday, April 6, 2018 I learned that Craigslist had removed the most recent ad for

Soothing Spirit that I had posted earlier that week. I also learned that Craigslist had shut down its

Therapeutic Services section.

       21.     The following week, on April 10, 2018, I attempted to re-post the ad I had been

posting on Craigslist for many years in another section of the website, known as Skilled

Services. Craigslist blocked my posting and I was thus unable to advertise therapeutic massages

for Soothing Spirit. I have not been able to post my ad on any part of Craigslist’s website since

April 6, 2018 and thus I no longer have a place on the website to advertise my services as a

licensed massage therapist.

       22.     I know from my participation in online professional massage therapy support

groups that other licensed and certified massage therapists experienced similar problems with

their advertisements on Craigslist. And to the best of my knowledge, no professional massage

therapists have been able to advertise on Craigslist since approximately April 6, 2018. I know

from conversations with other professional massage therapists that, like me, many of them relied

on Craigslist as their sole source of business and personal income and that they no longer have

such a reliable and essential platform to use for their businesses.




                                                  5
        Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 7 of 8




       23.     As a result of being unable to post ads on Craigslist, Soothing Spirit reporting

$1,390 in revenue in 2018, or less than half the revenue reported in 2017. In 2019, Soothing

Spirit reported $1,920 in revenue.

       Lack of Alternatives to Craigslist and Difficulties Creating Soothing Spirit Website

       24.     Even now, more than two years after FOSTA’s enactment, I do not believe there

is a viable replacement available for Soothing Spirit that has the reach and impact of Craigslist.

Despite spending significant time attempting to find another website similar to Craigslist, I am

not aware of any other website that would allow me to reach a similar sized audience as I was

able to using Craigslist. Nor have I been able to use some combination of multiple advertising

websites to reach the same number of customers.

       25.     Recently, I have attempted to increase Soothing Spirit’s business. Starting in late

2019, I created a website for Soothing Spirit: www.soothingspiritmassage.com. I received help

from a friend to build the site, and I also spent $255.75 to create and maintain it. The site is

intended to provide information about my background, licensure, insurance, and contact

information.

       26.     In creating my website, I learned that it relies on several different online

intermediaries to function, such as services that host my website and register its address on the

World Wide Web. These services, much like Craigslist, rely on Section 230’s protections to host

my and other website’s content. These services are also subject to increased liability under

FOSTA, including its removal of certain Section 230 protections. I am therefore concerned that

they may decide to stop providing services to my business, just as Craigslist did.

       27.     The website was up and working earlier in 2020, and I intended to use the site to

promote my business, including to potential new clients. As described above, I have also




                                                  6
Case 1:18-cv-01552-RJL Document 34-14 Filed 08/31/20 Page 8 of 8
